         Case 2:17-cv-04180-JCJ Document 167 Filed 07/20/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA


 PFIZER INC.,                                  :    CIVIL ACTION
                Plaintiff,                     :
 v.                                            :    No. 17-cv-04180
 JOHNSON & JOHNSON and JANSSEN                 :
 BIOTECH, INC.,
                                               :
                Defendants.                    :


                               STIPULATION OF DISMISSAL

       Plaintiff Pfizer Inc. and defendants Johnson & Johnson & Janssen Biotech, Inc. hereby

stipulate and agree, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), that Pfizer Inc.’s claims against

Johnson & Johnson & Janssen Biotech, Inc. shall be dismissed with prejudice and without costs.

 Dated: July 20, 2021



 /s William F. Cavanaugh                           /s Robert A. Milne
 William F. Cavanaugh (pro hac vice)               Robert A. Milne (pro hac vice)
 Adeel A. Mangi (pro hac vice)                     Michael J. Gallagher (pro hac vice)
 Jonathan H. Hatch (pro hac vice)                  Bryan D. Gant (pro hac vice)
 Stephanie Teplin (pro hac vice)                   Ross E. Elfand (pro hac vice)
 George LoBiondo (pro hac vice)                    David H. Suggs (pro hac vice)
 PATTERSON BELKNAP WEBB & TYLER                    WHITE & CASE LLP
 LLP                                               1221 Avenue of the Americas
 1133 Avenue of the Americas                       New York, NY 10025-1095
 New York, NY 10036-6710                           Tel: (212) 819-8200
 Tel: (212) 336-2000                               rmilne@whitecase.com
 wfcavanaugh@pbwt.com                              mgallagher@whitecase.com
 aamangi@pbwt.com                                  bgant@whitecase.com
 jhatch@pbwt.com                                   relfand@whitecase.com
 steplin@pbwt.com                                  dsuggs@whitecase.com
 globiondo@pbwt.com
                                                   Elliott E. Dionisio (pro hac vice)
 Leslie E. John (PA 62290)                         WHITE & CASE LLP
 Matthew I. Vahey (PA 315920)                      555 S. Flower Street, Suite 2700
 BALLARD SPAHR LLP                                 Los Angeles, CA 90071-2433
        Case 2:17-cv-04180-JCJ Document 167 Filed 07/20/21 Page 2 of 2




1735 Market Street, 51st Floor              Tel: (213) 620-7700
Philadelphia, PA 19103                      Fax: (213) 452-2329
Tel: (215) 665-8500                         elliott.dionisio@whitecase.com
john@ballardspahr.com
vaheym@ballardspahr.com                     H. Robert Fiebach (PA 02812)
                                            Peter M. Ryan (PA 81816)
Thomas O. Barnett (pro hac vice)            Cozen O’Connor
Ashley E. Bass (pro hac vice)               One Liberty Place
COVINGTON & BURLING LLP                     1650 Market Street, Suite 2800
850 Tenth Street, NW                        Philadelphia, PA 19103
Washington, DC 20001-4956                   Tel: (215) 665-4166
Tel: (202) 662-6000                         rfiebach@cozen.com
tbarnett@cov.com                            pryan@cozen.com
abass@cov.com
                                            Counsel for Pfizer Inc.
Counsel for Johnson & Johnson and Janssen
Biotech, Inc.
